Citation Nr: 0007602	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of stress fractures of both heels.

2.  Entitlement to a rating in excess of 10 percent for 
thoracolumbar strain.

3.  Entitlement to a compensable evaluation for rotator cuff 
strain of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1994.

The issues on appeal were previously before the Board of 
Veterans' Appeals (Board) in April 1998, at which time they 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The requested 
action has been completed and those issues have been returned 
to the Board for further appellate action.

In October 1996, the veteran raised contentions to the effect 
that service connection is warranted for arthritis of the 
right shoulder.  That claim is not currently before the 
Board; and therefore, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary for 
an equitable disposition of the appeal of entitlement to a 
compensable rating for service-connected right shoulder 
disability. 

2.  Since service, the veteran's rotator cuff strain on the 
right has been manifested primarily by minor limitation of 
motion with pain.

3.  On December 20, 1995 and November 18, 1997, prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the appellant that a withdrawal of 
his appeal for an increased rating for the residuals of 
stress fractures of both heels was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant relative to the issue of entitlement to an 
increased rating for residuals of stress fractures of both 
heels have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).

2.  The criteria for a compensable evaluation for rotator 
cuff strain of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.40 - 4.42, 4.45, 4.69, 4.71a, Diagnostic 
Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Stress Fractures of Both Heels

The Board's April 1998 remand notwithstanding, a further 
review of the record discloses that in a statement received 
on December 20, 1995, the veteran stated that he accepted the 
10 percent rating (effective April 14, 1994), for the 
residuals of stress fractures of both heels.  Moreover, in a 
statement dated November 18, 1997, he stated that he 
considered that portion of the appeal satisfied.  He has not 
submitted any subsequent statements to the contrary; and, 
therefore, the Board is of the opinion that he has withdrawn 
that issue from appellate consideration.  38 C.F.R. § 20.204 
(1999).  The additional development and rating action 
conducted by the RO in April 1998, pursuant to the Board's 
remand, has resulted no prejudice to the veteran.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal in writing and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


II.  The Right Shoulder

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable rating for right shoulder disability 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 

the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining the disability at 
issue. 

In September 1994, the RO granted entitlement to service 
connection for history of rotor cuff strain of the right 
shoulder.  A noncompensable disability rating was assigned, 
effective April 14, 1994, the day after the veteran's 
discharge from service.  

The September 1994 decision is considered an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When rating the upper extremities, it is important to note 
whether the veteran is right-handed or left-handed; that is, 
it is necessary to determine which is his major upper 
extremity.  Such a distinction is relevant to the assignment 
of the proper rating.  38 C.F.R. § 4.69.  In this case, the 
record shows that the veteran is right-handed.

The veteran's shoulder disorder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted when motion of the major arm is limited 
to shoulder level.  A 30 percent rating is warranted when arm 
motion is limited to midway between the side and shoulder 
level.  A 40 percent rating is warranted when motion is 
limited to 25 degrees from the side.  

Where, as here, the rating schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, the Court said that 38 C.F.R. 
§ 4.40 required consideration of factors such as lack of 
normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The veteran's service medical records show that in December 
1987 and in January 1992, he sustained trauma to his right 
shoulder, which occasionally acted up.  X-rays were negative, 
and the diagnoses included rotator cuff strain.  During his 
service separation examination in February 1994, he 
complained of right shoulder tenderness and stiffness.

Since his discharge from service, the veteran's right 
shoulder has been examined by VA on several occasions (July 
1994, November 1994, and November 1998); and in August 1996, 
his right shoulder was treated by private health care 
providers.  On each occasion, his primary complaint was pain 
on motion.  During his outpatient treatment in August 1996 
and during his November 1994 VA examination, he demonstrated 
a full active range of right shoulder motion.  On examination 
in July 1994, he demonstrated right shoulder anterior flexion 
to 180 degrees; abduction to 170 degrees; internal rotation 
to 90 degrees and external rotation to 90 degrees.  In July 
1994, the examiner concluded that the veteran had a history 
of right shoulder pain with no pathology found.  On 
examination in November 1998, right shoulder abduction was to 
170 degrees with complaint of pain in front of the shoulder.  
Forward flexion was to 160 degrees with a complaint of pain 
anteriorly.  External rotation was to 70 degrees and internal 
rotation was to 80 degrees.  Power was satisfactory against 
resistance and complaint of pain.  The examiner concluded 
that the veteran had "minor" limitation of right shoulder 
motion.  

In August 1996, the veteran received an injection for right 
shoulder pain, and an MRI of his right shoulder revealed 
tendinitis with some impingement and a possible partial 
thickness tear.  However, pain on motion remained his primary 
symptom.  In addition to a full active range of right 
shoulder motion, he demonstrated good strength in the right 
shoulder and no evidence of apprehension or instability.  It 
was noted that if he continued to be symptomatic, surgery 
would be considered; however, such surgery was never 
performed.  

Other than pain on motion and minor limitation of motion, the 
veteran's right shoulder disability has been generally 
asymptomatic.  Since service he has always been able to lift 
his right arm above shoulder level.  38 C.F.R. § 4.71 (1999).  
Moreover, since service, there has been no evidence of 
swelling, deformity, apprehension, instability, weakness, 
atrophy, fatigue, incoordination, or history of flare-ups 
attributable to his right shoulder.  The most recent examiner 
stated that it would have no significant impact on his daily 
functioning; and since service, there has been no evidence to 
the contrary.  Even with consideration of additional 
functional loss due to pain, there has been no clinical 
demonstration of limitation of motion disability which meets 
or more nearly approximates the schedular criteria for a 
compensable rating at any time since the veteran's discharge 
from service.  Indeed, his level of right shoulder disability 
has been relatively consistent; and therefore, there is no 
basis for the assignment of staged ratings or for any further 
development, such as reexamination.  Accordingly, the appeal 
for a compensable rating is denied.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

In this case, however, there is no documentation of work 
missed by the veteran or of termination from employment, 
mutual or otherwise, because of his service-connected right 
shoulder disability.  Moreover, there is no evidence that he 
has required frequent hospitalization for that disability.  
In essence, the record shows that the manifestations of that 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

The appeal with regard to entitlement to an increased rating 
for residuals of stress fractures of both heels is dismissed.

Entitlement to a compensable rating for rotator cuff strain 
of the right shoulder is denied.


REMAND

During his hearing on appeal in September 1995, the veteran 
requested that his service-connected strain of the 
thoracolumbar spine be evaluated separately as strain of the 
thoracic spine and strain of the lumbosacral spine.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter 
Court) has stated that a veteran can receive separate 
disability ratings, unless the conditions constitute the 
"same disability" or the "same manifestation" under 38 
C.F.R. § 4.14 (1999).  Evans v. Brown, 9 Vet. App. 273, 281 
(1996); see also, VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).
The question of separate ratings is inextricably intertwined 
with the issue of a higher rating; and, therefore, it must be 
resolved prior to further appellate action on that issue.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It would 
be premature for the Board to assign separate ratings for the 
disabilities prior to RO consideration as the Board's final 
action could prejudice the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

During his September 1995 hearing on appeal, the veteran 
testified that health care providers who have treated his 
back have recommended that he seek a different line of 
employment.  VA examination reports, dated since July 1994, 
show that he has been employed by the Department of 
Corrections and that he has most recently been a fire 
inspector or safety inspector for the state of Michigan.  
However, there is no evidence on file from any of his 
employers as to the impact of his service-connected back 
disabilities on his job.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to an increased rating for 
strain of the thoracic spine and/or 
strain of the lumbosacral spine.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  The RO should contact the veteran and 
request that provide a history of his 
employment since his separation from 
service, including the name and address 
of each employer and the dates of 
employment.  This should include, but not 
be limited to his work for the Department 
of Corrections and his employment as a 
fire and/or safety inspector for the 
State of Michigan.  After acquiring all 
necessary authorization from the veteran, 
the RO should contact the veteran's 
employer and any former employers and 
request copies of all documents 
associated with time lost or other job-
related difficulty associated with the 
veteran's service-connected back 
disabilities.  Such documents should 
include, but are not limited to, records 
associated with any termination of the 
veteran's employment; medical records; 
attendance records; job descriptions; 
reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employer does not have 
such documents, the RO should request 
that the employer/former employer provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue(s) of entitlement 
to increased ratings for the veteran's 
strain of the thoracic spine and for his 
strain of the lumbosacral spine, to 
include the applicability of separate 
ratings if separate disabilities are 
deemed to exist.  In so doing, the RO 
must be mindful of the practice of staged 
ratings, noted in Fenderson above.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case on 
all issues remaining in appellate status 
and afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

